Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed with RCE on 05/17/2022:
Claims 1-20 have been examined.
Claims 1, 11 and 16 have been amended by Applicant.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.

Response to Amendment
Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.1	Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
1.1.1	Claims 1-20 (as amended) recite the limitation/feature “a gear ratio output that optimizes fuel consumption,” which is not supported or described in the specification, as published or as originally filed.
	While the specification, at least as published, in Para [0032], provides support for the following: “… automatic transmission that can select a gear ratio output that will optimize that particular acceleration;” and in Para [0035], provides support for the following: “… a driving system that can be enabled to optimize fuel consumption, to determine whether the fuel conservation mode should be enabled or disabled,” the specification, as published or as originally filed, is silent about “a gear ratio output that optimizes fuel consumption.”  
Clarification/appropriate correction is required. 
For the purpose of this examination, and in view of the specification, the limitation/feature “a gear ratio output that optimizes fuel consumption” is not given a patentable weigh, and is withdrawn from consideration.
1.1.2	Claims 2-10, 12-15 and 17-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, because of their dependencies on rejected independent claims, and for failing to cure the deficiencies listed above.

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.1	Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2.1.1	The newly added terms “[crowd data indicating] other vehicles near the location [experiencing a decrease in fuel efficiency compared to] when operating near other locations,” in claims 1, 11 and 16, are relative terms which renders the claim indefinite. The terms “near the location,” “near other locations” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
It is unclear to understand how close to or how far away from the claimed/specified “location” the claimed/specified “other vehicles” should be positioned, relatively to the claimed/specified “location,” to be considered as “other vehicles near the location,” which renders the claims indefinite. 
Similarly, it is unclear to understand how close to or how far away from the claimed/specified “other locations” the claimed/specified “other vehicles” should be “operating,” relatively to the claimed/specified “other location,” to be considered as “other vehicles … when operating near other locations,” which renders the claims indefinite.
Clarification/appropriate correction is required. 
For the purpose of this examination, and in view of the specification, particularly fig. 4, Para [0035] of the published specification, the newly added limitation/feature “crowd data indicating other vehicles near the location experiencing a decrease in fuel efficiency compared to when operating near other locations,” in claims 1, 11 and 16, will be interpreted as the following: “crowd data indicating other vehicles in the vehicle's area experiencing a decrease in fuel efficiency compared to when operating in other areas.”  
2.1.2	Claims 2-10, 12-15 and 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claims, and for failing to cure the deficiencies listed above.
2.1.3	Claim 1 recites, in the preamble, “… method of controlling a driving system operatively coupled to a vehicle,” which unclear to understand how the claimed/specified “driving system operatively coupled to a vehicle“ is being controlled, which renders the claim indefinite. Neither the claim 1, no the respective dependent claims do not further limit the “… controlling a driving system operatively coupled to a vehicle,” which renders the claim(s) indefinite.
Clarification/appropriate correction is required. 
2.1.4	Claims 2-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claim 1, and for failing to cure the deficiencies listed above.
	

Claim Rejections - 35 USC§ 101
1. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition 
of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the 
conditions and requirements of this title.

1.1 	Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter, to a judicial exception (i.e., mental process) without significantly more.
1.1.1 	Claims 1, 11 and 16, while (each) reciting a statutory category of invention defined in 35 U.S.C. 101 (a useful process, machine, manufacture, or composition of matter), are directed to an abstract idea, which is a judicial exception, the abstract idea being that of “identifying a location;” “identifying an input data” and “determining a desired output data,” which is an abstract idea that falls within the grouping(s) of mathematical concepts, mental processes, and/or certain methods of organizing human activity, distilled from case law, because these determinations, concepts, activities that can be performed in the human mind as judgments. The claims recite an abstract idea in the form of a mental process. These activities, such as “identifying a location;” “identifying an input data” and “determining a desired output data” are simple steps that can be practically performed in the human mind as a reproduction of observed and gathered data/information. 
Additionally, although independent claim 1 recites, in the preamble, “… method of controlling a driving system operatively coupled to a vehicle,” the abstract idea is not integrated into a practical application because merely using a computer as a tool to perform an abstract idea is not integrating the idea into a practical application of the idea, and e.g., no (other) machine, transformation, improvement to an existing technological process, or meaningful application of the idea, beyond generally linking the idea to a technological environment or adding insignificant extra-solution activity, is recited in or encompassed by the claims. Moreover, the claim(s) does/do not include additional elements/limitations/steps that are, individually or in ordered combination, sufficient to amount to significantly more than the judicial exception because the elements/limitations/steps are recited at a high level of generality (e.g., a memory, one or more processors coupled to the memory, non-transitory machine-readable storage medium containing program instructions executable by a computer, sensors coupled to computer, etc.) and are used e.g., for data/information gathering only or for other activities that are well-understood, routine, and conventional activity in the industry, and moreover, the generically recited computer elements (e.g., a memory, one or more processors coupled to the memory, non-transitory machine-readable storage medium containing program instructions executable by a computer) do not add a meaningful limitation to the abstract idea because they would be routine (and conventional) in any computer implementation of the idea. 
Moreover, limiting the use of the idea to a particular technological environment (e.g., driving system operatively coupled to a vehicle) is not enough to transform the abstract idea into a patent- eligible invention (Flook) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad. 
In addition, the respective dependent claims do not further limit claims 1, 11 and 16 such as to transform the claimed invention into more than an abstract idea.

Allowable Subject Matter
1.	Claims 1, 11 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph; the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph; and the 35 U.S.C. 101 set forth in this Office action.
2.	Claim 2-10, 12-15 and 17-20 would be allowable if rewritten to overcome the rejection(s) under the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph; the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph; and the 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
1.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662